Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.  	The information disclosure statements (IDSs) submitted on 09/08/2021 and 12/10/2020 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 26-34 of U.S. Copending Application No. 15/752,476. The instant applications claims similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance:
Regarding claim 1, claim 1 and 10 of U.S. Copending Application No. 15/752,476 teaches A fabric based item comprising (preamble),
fabric having a pocket (claim 1, line 3) and having conductive paths (claim 1, line 3); an electrical component embedded in the pocket (claim 1, lines 4-5), wherein the electrical component has pads (claim 1, line 10) that are coupled to the conductive paths (claim 11); and a bead of polymer (see paragraph [0048], lines 7-11) that is formed over the electrical component (claim 1, line 5) and the conductive paths (claim 1, line 11).

 	Regarding claim 10, claim 29 of U.S. Copending Application No. 15/752,476 teaches A fabric-based item (preamble) comprising: fabric having a pocket (claim 29, line 1) and having conductive paths (claim 29, line 2); and an electrical component embedded in the pocket (claim 29, lines 1-3), wherein the electrical component (claim 29, line 2) has first and second opposing surfaces and an opening that extends from the first surface to the second surface, wherein the electrical component (claim 29, line 2) has a pad that is coupled to a first conductive path (claim 29, line 2) of the conductive paths, and wherein the pad is formed on the first surface, the second surface, and within the opening.

 	Regarding claim 15, claim 29 of U.S. Copending Application No. 15/752,476 teaches A fabric-based item (preamble) comprising: fabric having a pocket (claim 29, line 1) and having conductive paths (claim 29, line 2); and an electrical component embedded in the pocket (claim 29, lines 1-3), wherein the electrical component has a pad that is coupled to a first conductive path of the conductive paths (claim 29, line 2, 

 	Regarding claims 2-9 and 11-14, claims of 1-8, 10 and 26-34 of U.S. Copending Application No. 15/752,476 further teaches dependent claims 2-9 and 11-14 of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2003/0211797 A1).

 	Regarding claim 10, Hill et al. discloses fabric (100) having a pocket (106) and having conductive paths (154, see fig. 3A); and an electrical component (160, see fig. 3A) embedded in the pocket (see paragraph [0072]), wherein the electrical component (160) has first and second opposing surfaces (top and bottom, see fig. 3A) and an opening (where the component 160 disposed) that extends from the first surface to the second surface (top and bottom, see 

 	Regarding claim 11, Hill et al. discloses, wherein the electrical component (160) has an edge surface (see fig. 3A) that connects the first and second opposing surfaces (top and bottom, see fig. 3A) and wherein the pad (158d) is formed on the edge surface (see fig. 3A).  

 	Regarding claim 12, Hill et al. discloses, further comprising: solder that fills the opening (see paragraph [0045]) and is in contact with the pad (158d) in the opening (where the component 160 disposed), wherein the solder couples the pad to the first conductive path (see paragraph [0045]).  

 	Regarding claim 13, Hill et al. discloses, further comprising: solder that fills the opening (where the component 160 disposed) and extends around at least a portion of the first surface, at least a portion of the second surface (see fig. 3A), and at least a portion of the edge surface (see fig. 3A) to form a mechanical interlock, wherein the solder couples the pad to the first conductive path (see paragraph [0045]).  

 	Regarding claim 14, Hill et al. discloses, wherein the electrical component comprises a semiconductor die (see paragraph [0069]).  

Regarding claim 15, Hill et al. discloses A fabric-based item (100) comprising: fabric having a pocket (see paragraph [0072]), and having conductive paths; and an electrical component (160) embedded in the pocket (see paragraph [0072]), wherein the electrical component (16) has a pad (158d) that is coupled to a first conductive path (154, see fig. 3A) of the conductive paths, 23wherein the electrical component (160) has first and second opposing surfaces (see fig. 3A) connected by an edge surface, and wherein the pad (158d) is formed on the edge surface, the first surface, and the second surface (see fig. 3A).  

 	Regarding claim 16, Hill et al. discloses, wherein the pad comprises a solder pad (158d) and wherein the solder pad (158d) is soldered to the first conductive path (154, 120).  

	Regarding claim 17, Hill et al. discloses, wherein the pads are coupled to the conductive paths (154) using inductively melted solder (see paragraph [0072], lines 8-11).  

 	Regarding claim 18, Hill et al. discloses, wherein the first conductive path (158) comprises conductive yarn (150a, 150b, 150c) that is captured within the inductively melted solder (see paragraph [0072], lines 8-11).  

 	Regarding claim 19, Hill et al. discloses, wherein the electrical component comprises a semiconductor die (see paragraph [0069]).  

 	Regarding claim 20, Hill et al. discloses, wherein the electrical component comprises a light-emitting diode (160).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2003/0211797 A1) in view of Krans et al. (US 2008/0218369 A1).

 	Regarding claim 1, Hill et al. discloses A fabric-based item (100, see fig. 5) comprising: fabric having a pocket (106, see fig. 5) and having conductive paths (120, see fig. 5); an electrical component embedded (300, see fig. 5) in the pocket (106), wherein the electrical component (300) has pads (WAC, see fig. 5) that are coupled to the conductive paths (120); and conductive paths (120).
 	But, Hill et al. does not explicitly teach a bead of polymer that is formed over the electrical component.
 	However, Krans et al. teaches a bead of polymer (28, elastomer which is a synthetic polymer, see paragraph [0047]) that is formed over the electrical component (14).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a bead of polymer that is formed over the electrical component in the device of Hill et al. based on the teachings of Krans et al in order to provide an improved flexible display device, which can be bent in more than one direction at a time.
 	Regarding claim 5, Hill et al. as modified by Krans et al. further discloses, wherein the pads (WAC, see fig. 5 of Hill et al.) are coupled to the conductive paths using inductively melted solder (see paragraph [0072], lines 8-11 of Hill et al.).  
 	Regarding claim 7, Hill et al. as modified by Krans et al. further discloses wherein the electrical device comprises a semiconductor die (See paragraph [0069)] of Hill et al.).


 	Regarding claim 8, Hill et al. as modified by Krans et al. further discloses, wherein the electrical component comprises a light-emitting diode (160 of Hill et al.).  
 	Regarding claim 9, Hill et al. as modified by Krans et al. further discloses, wherein the conductive paths (120) comprise conductive yarns (150a, 150b, 150c of Hill et al.).  

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2003/0211797 A1) in view of Krans et al. (US 2008/0218369 A1) as applied to claim 1 above, and further in view of Sam (US 2009/0027603 A1).
 	Regarding claim 2, Hill et al. and Krans et al. teaches all the claimed limitation except the polymer layer comprises a clear polymer layer.
 	However, Sam shows the polymer layer comprises a clear polymer layer (para 294).
 	Therefore, it would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Sam, including transparent polymer, to the invention of Hill. The motivation to do so is that the combination produces suitable potting or encapsulation for a display device (para 294).
 	Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2003/0211797 A1) in view of Krans et al. (US 2008/0218369 A1) as applied to claim 1 above, and further in view of Limura (US 2008/0236183 A1).

 	 Regarding claim 3, Hill et al. discloses all the claimed limitation except, wherein the bead of polymer is formed from a light-diffusing material.
 	However, Limura teaches a bead of polymer is formed from a light-diffusing material (see paragraph [0130]).
 	 Therefore, it would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made to provide a bead of polymer is formed from a light-diffusing material in the device of Hill et al. based on the teachings of Limura in order to improve the visual workability in a storage room of a refrigerator by providing lighting system which prevents foods from casting shadows on the wall, (summary).
 	
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2003/0211797 A1) in view of Krans et al. (US 2008/0218369 A1) as applied to claim 1 above, and further in view of Bhattacharya et al. (US 2012/0327654).

 	Regarding to claim 4, Hill et al. discloses wherein the pads (WAC).
 	But, Hill et al. does not explicitly teach the solder pads and wherein the solder
pads are soldered to the conductive paths.
 	However, Bhattacharya et al. teaches the solder pads and wherein the solder

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a solder pads and wherein the solder pads are soldered to the conductive paths in the device of Hill et al. based on the teaching of Bhattacharya et al. in order to provide improved light-emitting electronic textile and in particular a light-emitting electronic textile enabling efficient output of light while providing for an improved reliability and/or life-time of the light-emitting electronic textile (Summary of the Invention).
 	
 Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2003/0211797 A1) in view of Krans et al. (US 2008/0218369 A1) as applied to claim 1 above, and further in view of Zimmermann et al. (US 2015/0177436 A1).

 	Regarding claim 6, Hill et al. discloses, all claimed limitations except wherein the fabric has opaque yarns and has transparent yarns that are patterned to form a transparent window in the fabric that is aligned with the electrical component.
 	However, Zimmermann et al. teaches wherein the fabric has opaque yarns and has transparent yarns that are patterned to form a transparent window in the fabric that is aligned with the electrical component, (see fig. 2, paragraph [0013] and [0037)).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide fabric has opaque yarns and has transparent yarns that are patterned to form a transparent window in the fabric that is aligned with the electrical component in the device of Hill et al. based on the teaching of .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joo et al. (US 8,749,132 B2).
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848